Citation Nr: 0024474	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to an increased rating for internal 
derangement of the left knee, currently evaluated as 30 
percent disabling.

2. Entitlement to an increased rating for internal 
derangement of the right knee, currently evaluated as 20 
percent disabling.

3. Entitlement to an increased rating for sensorimotor 
neuropathy, currently evaluated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and J.B.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from April 1987 to April 
1995.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated February 1999, the RO increased the evaluation 
assigned for the veteran's service-connected left knee 
disability to 30 percent and denied the veteran's claim for 
an increased rating for internal derangement of the right 
knee.  The Board also notes that although the issue of 
entitlement to an increased rating for sensorimotor 
neuropathy was not adjudicated in the February 1999 rating 
decision, it was addressed in the statement of the case 
issued in March 1999.  Since the veteran's substantive appeal 
also referred to the claim for an increased rating for 
sensorimotor neuropathy, the Board will address this matter.

The Board notes that the February 1999 rating decision denied 
the veteran's claim for an increased rating for his service-
connected low back disability.  In a decision dated February 
2000, a hearing officer assigned a 40 percent evaluation for 
lumbosacral strain.  During the hearing at the RO in 
September 1999, the veteran stated that a 10 percent increase 
in the evaluation for his low back disability, then rated as 
20 percent disabling, would be fair.  In AB v Brown, 6 Vet. 
App. 35 (1993), the United States Court of Appeals for 
Veterans Claims ("the Court") held that, where there is no 
clearly expressed intent to limit the appeal to entitlement 
to a specific disability rating for the service connected 
condition, the RO and the Board are required to consider 
entitlement to all available ratings for that condition.  In 
light of the veteran's testimony, the Board concludes that 
the veteran has limited his appeal to a specific disability 
rating and, accordingly, this decision will be limited to the 
issues set forth on the preceding page.





FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. Internal derangement of the left knee is manifested by 
limitation of motion, pain and swelling and is not productive 
of more than severe impairment.

3. The veteran's right knee disability is manifested by 
slight swelling and limitation of motion, and is not 
productive of more than moderate impairment.

4. Sensorimotor neuropathy is manifested by decrease in 
tactile and pain sensations, and is not more than mild.


CONCLUSIONS OF LAW

1. A rating in excess of 30 percent for internal derangement 
of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).

2. A rating in excess of 20 percent for internal derangement 
of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).

3. A rating in excess of 10 percent for sensorimotor 
neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected bilateral 
knee disabilities and sensorimotor neuropathy that are within 
the competence of a lay party to report are sufficient to 
conclude that his claims are well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No further development is necessary in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that the veteran was treated 
on a number of occasions for complaints concerning his left 
knee.  He underwent four surgeries on the left knee, 
including a partial meniscectomy in April 1992.  On the 
separation examination in February 1995, the lower 
extremities were evaluated as abnormal.  "Antiolateral" 
crepitus of the left knee was noted.  

The veteran was afforded a general medical examination by the 
Department of Veterans Affairs (VA) in May 1995.  An 
examination of the left knee revealed that it was mildly 
tender to palpation.  There was no significant joint 
effusion.  There was no erythema, redness or swelling.  There 
was decreased range of motion on left and right knee flexion 
to approximately 100-110 degrees.  The pertinent impressions 
were chronic knee discomfort bilaterally, left greater than 
right and status post left knee reconstruction.  

A VA examination of the joints was also conducted in May 
1995.  The veteran reported decreased sensation over the 
anterior aspect of the left knee surrounding the patella.  
Flexion was to 135 degrees and extension was to 180 degrees.  
There was a 1+ effusion on the left side.  The collateral 
ligaments were intact.  The anterior cruciate ligament showed 
1/8-inch laxity.  There was 3+ subpatellar crepitation in the 
left knee.  It was related that his right knee had gradually 
worsened.  An examination revealed range of motion to 135 
degrees to 180 degrees.  The collateral ligaments were 
intact.  He had less than 1/8 inch of anterior cruciate 
ligamentous laxity.  The pertinent diagnosis was internal 
derangement of both knees with slight anterior cruciate 
ligamentous laxity bilaterally with subpatellar chronic and 
with moderate to severe symptomatology, more so on the left 
knee than the right knee with no limitation of motion or 
external deformity.

In a rating decision dated November 1995, the RO granted 
service connection for internal derangement of each knee, and 
assigned a 10 percent evaluation for each knee.

Another VA examination was conducted in May 1996.  The 
veteran described pain in the left knee with any prolonged 
standing.  He stated that he had numbness over the lateral 
aspect of the knee and weakness in the knee when arising from 
a squatting position.  An examination revealed an area of 
decreased sensation surrounding the lateral aspect of the 
left knee extending over the total lateral aspect of the knee 
from the mid-portion of the patella posterior to the lateral 
aspect of the knee.  He had spotty decreased sensation over 
both the lateral lower legs and decreased sensation on the 
bottom of both feet.  An examination of the knee showed 
flexion to 135 degrees and extension to 180 degrees on the 
left side.  The collateral and cruciate ligaments were 
intact.  An electromyogram was abnormal.  There was 
electrodiagnostic evidence of possible early sensorimotor 
neuropathy.  The pertinent diagnosis was degenerative 
arthritis of the left knee with moderate to severe 
symptomatology with any strenuous activity.  

Based, in part, on the evidence summarized above, a hearing 
officer in an October 1996 decision, granted service 
connection for a neurological impairment and increased the 
evaluation assigned for the veteran's service-connected 
internal derangement of the left knee to 20 percent.

Following a VA examination in March 1997, the assessment was 
that the veteran was exhibiting signs and symptoms consistent 
with degenerative changes in the right knee, including mild 
ligamentous laxity and generalized weakness, resulting in 
limited range of motion and decreased motion.  It was noted 
that the veteran did not demonstrate any evidence of 
subluxation of his patella or his knee joint.  

In a decision in May 1997, a hearing officer assigned a 20 
percent evaluation for the veteran's internal derangement of 
the right knee.  

The veteran submitted a claim for an increased rating for his 
service-connected disabilities in September 1998.

On VA examination in October 1998, the veteran related that 
he had been told that he did not have any cartilage in his 
left knee and that he was told that he had degenerative joint 
disease.  He also complained of right knee pain.  He 
described constant pain in both knees and stated that his 
knees sometimes swell, especially upon walking far.  He found 
it hard to walk up stairs.  He also indicated that he had 
lost feeling in front and on either side of his knee joint.  
He reported that the numbness and loss of feeling in front 
and on either side of his left knee was progressively 
worsening.  He felt tired and weak all the time.  He stated 
that he found it impossible to kneel, squat or bend without 
experiencing considerable pain.  

On examination of the left knee, it was somewhat swollen.  
There was some muscular wasting above the knee.  The bony 
components were palpated and the veteran experienced some 
pain upon palpation of the lower end of the femur and upper 
end of the tibia.  The movements were restricted.  Flexion 
was restricted to 40 degrees.  Some abnormal mobility towards 
abduction was noted of the left knee.  An examination of the 
right knee revealed minimal swelling.  Flexion was restricted 
to 50 degrees.  McMurray's test was negative.  There was 
increased anterior mobility indicating a tear of the anterior 
cruciate ligament.  There was no evidence of damage to the 
popliteal vessels.  The diagnoses were internal derangement 
of each knee and sensory neuropathy in the peripatellar area 
of the left knee.  An addendum to the examination report 
shows that the veteran did not require any device.  Drawer 
sign was absent in the left knee.  There was no motor 
impairment in the lower extremities.  Deep tendon reflexes 
were within normal limits.  

By rating action in February 1999, the RO assigned a 30 
percent evaluation for internal derangement of the left knee.  

The veteran was afforded a VA examination in November 1999.  
He stated that his right knee was constantly painful and was 
aggravated by walking even a 1/2 block, by ascending and 
descending stairs and by lifting ten to fifteen pounds.  On 
examination, it was noted that the veteran was wearing an Ace 
bandage about each knee.  He ambulated without a limp.  There 
was no obvious bony deformity of the right knee.  There was 
some palpable tenderness along both the medial and lateral 
joint lines.  Range of motion was restricted on flexion to 
100 degrees with the onset of pain.  Full extension was 
adequate and painless to 0 degrees.  There was grade 2-
subpatellar crepitation noted on flexion and extension of the 
right knee.  There was mild anterior drawer sign on the right 
with minimal 1-2 millimeters of anterior subluxation.  No 
collateral ligament laxity was noted on valgus or varus 
stress.  An X-ray of the right knee was normal.  The 
diagnoses were mild 1-2 millimeters of anterior subluxation 
of the right knee with constant pain, without any collateral 
ligament laxity of valgus or varus stress, but with reduced 
flexion; and chondromalacia patella, grade 2, right knee.  It 
was noted that the veteran wore an Ace bandage about each 
knee to limit the range of motion of the knee, therefore 
reducing the amount of constant pain he stated he sustained.  

A magnetic resonance imaging of the right knee in December 
1999 was normal.  There was no evidence of a meniscal tear.  

A VA physician reviewed the magnetic resonance imaging and 
noted that the diagnosis of the previous VA examination as it 
pertained to the right knee was unchanged.  



Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A.  Internal Derangement of Each Knee

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  Diagnostic Code 5257.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  Diagnostic 
Code 5260.

A 40 percent evaluation is assignable for limitation of 
extension of the leg to 30 degrees.  Where extension is 
limited to 20 degrees, a 30 percent evaluation may be 
assigned.  When limited to 15 degrees, a 20 percent rating 
may be assigned.  Diagnostic Code 5261.

The veteran asserts that a higher rating is warranted for 
internal derangement of the left knee.  The record 
demonstrates that his left knee disability is manifested by 
limitation of motion, swelling and pain on palpation.  He is 
currently in receipt of the maximum schedular evaluation 
assignable based on impairment of the knee (Diagnostic Code 
5257), and, while the range of motion of the left knee is 
reduced, it is not of such a degree as to warrant an 
increased rating.  The Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's allegations regarding the severity of his left 
knee disability.  

With respect to the claim for an increased rating for 
internal derangement of the right knee, the Board notes that 
VA examination in October 1998 established that there was 
only minimal swelling.  The more recent VA examination in 
November 1999 demonstrated that there was no bony deformity.  
Although there was crepitation, and a positive drawer sign, 
it is significant to point out that no ligament laxity was 
identified.  The medical evidence fails to show that the 
symptoms of the right knee disability are more than moderate.  
The findings on examination are of greater probative value 
than the veteran's statements made in support of his claim 
for an increased rating.  

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1995) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, 
38 C.F.R. §§ 4.40 and 4.45 (1999) as they relate to 
functional loss due to pain do not apply when a Diagnostic 
Code is not predicated on loss of range of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  In this case, the Board 
notes that the veteran's knee disabilities are rated under 
Diagnostic Code 5257.





II.  Sensorimotor neuropathy

A 20 percent rating may be assigned for incomplete paralysis 
of the external popliteal nerve that is moderate.  When mild, 
a 10 percent evaluation may be assigned.  Diagnostic Code 
8521.  

The Board points out that the October 1998 VA examination 
demonstrated that the only sensory impairment was around the 
patella of the left knee.  There was a decrease in tactile 
and pain sensations.  There is no clinical evidence in the 
record, however, that suggests that the sensory impairment is 
more than mild.  Accordingly, the Board finds that a higher 
rating is not warranted.  The clinical findings are of 
greater probative value than the veteran's assertions 
concerning the severity of his disability.  


ORDER

An increased rating for internal derangement of the left 
knee, internal derangement of the right knee and for 
sensorimotor neuropathy is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

